 CENTER FOR SOCIAL CH
ANGE
,
 
INC
.
 
358 NLRB No. 24
 
161
 
Center For Social Change, Inc
.
 
and
 
Service Emplo
y-
ees International Union, Local 500. 
Case 05

CA

072211
 
March 
29
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
,
 
 
G
RIFFIN
,
 
F
LYNN
,
 
AND 
B
LOCK
 
This is a refusal
-
to
-
bargain case in which the R
e-
spondent is contesting the Union

s certification as ba
r-
gaining representative in the underlying representation 
proceeding.  Pursuant to a charge filed on January 9, 
2012, the Acting General 
Counsel issued the complaint 
on January 18, 2012,
 
alleging that the Respondent has 
violated Section 8(a)(5) and (1) of the Act by refusing 
the Union

s request to bargain following the Union

s 
certification in Case 05

RC

065270.  (Official notice is 
taken o
f the 

record

 
in the representation proceeding as 
defined in the Board

s Rules and Regulations, Sec
s.
 
102.68 and 102.69(g); 
Frontier Hotel
, 265 NLRB 343 
(1982).)  The Respondent filed an answer, admitting in 
part and denying in part the allegations in the
 
complaint 
and asserting affirmative defenses.
1
 
On February 3, 2012, the Acting General Counsel filed 
a Motion for Summary Judgment.  On February 7, 2012, 
the Board issued an order transferring the proceeding to 
the Board and a Notice to Show Cause why the
 
motion 
should not be granted.  The Respondent filed a response 
and the Acting General Counsel filed a reply to the R
e-
spondent

s response.
 
Ruling on Motion for Summary Judgment
 
The Respondent contends that summary judgment is 
not appropriate because the Bo
ard lacks a quorum to act 
                                        
 
1
 

i-
cient to form a belief concerning the filing and service of the charge.  
Copies of the charge and affidavit of service of the charge are included 
in the documents supporting the Acting General C

showing the dates as alleged, and the Respondent has not challenged 
the authenticity of these documents. 
 

e-

 
service copy of the complaint was erroneously dated November 30, 
2011, rather than the correct date of January 18, 2012.  Nor do we find 

date, as the original complaint, attached a
s an exhibit to the Acting 

date.  The Acting General Counsel stated in his response to the R
e-


e copy was a typographical error resulting 

service copy of the complaint were accurate, the affidavit of service is 
dated January 18, 2012, and the Respondent filed an answer within the 
specified deadline.  The Respondent has not shown, nor raised any 
claim, that it was prejudiced by the incorrect date.
 
under 
New Process Steel, L.P. v. NLRB, 
130 S.Ct. 2635 
(2010).   More specifically, the Respondent claims that 
the President

s January 4, 2012 recess appointments of 
Members 
Richard F. 
Griffin, 
Terence F. 
Flynn, and 
Sh
a-
ron 
Block oc
curred while the United States Senate was in 
session and were made without seeking the advice and 
consent of the Senate, in violation of Article II, Section 
2, Clause 2 of the Constitution.  Accordingly, the R
e-
spondent contends that, because the President

s appoin
t-
ments were unconstitutional, the Board now lacks a 
quorum to act. 
 
The Respondent also contends that the complaint is u
l-
tra vires and should be dismissed because the Acting 
General Counsel did not lawfully hold that office at the 
time he directed 
the complaint to be issued.  In this r
e-
gard, the Respondent contends that the President

s a
p-
pointment of the Acting General Counsel lapsed on July 
31, 2010

40 days after his appointment

because no 
no
m
ination had yet been submitted to the Senate to fill 
the
 
position of General Counsel pursuant to 29 U.S.C. 
§
 
153(d).  The Respondent further argues that the longer 
period allowed by the Federal Vacancies Reform Act of 
1998 is not applicable.  
 
Historically, the Board has declined to determine the 
merits of clai
ms attacking the validity of Presidential 
appointments to positions involved in the administration 
of the Act.  Instead, it has applied the well
-
settled pr
e-
sumption of regularity of the official acts of public offi
c-
ers in the absence of clear evidence to t
he contrary. See, 
e.g., 
Lutheran Home at Moorestown,
 
334 NLRB 340, 
340

3
41 (2001) (challenge to authority of 
A
cting Ge
n-
eral Counsel) (citing 
U.S. v. Chemical Foundation,
 
272 
U.S. 1, 14

15 (1926)). In keeping with this practice, we 
reject the Respondent

s a
rguments that the Board lacks a 
quorum and that the Acting General Counsel lacked a
u-
thority to issue the complaint.
2
 
                                        
 
2
 
Member Flynn agrees that in 
Lutheran Home at Moorestown
, s
u-
pra, the Board found that it was not appropriate for it to decide, in the 
co
ntext of a test of certification summary judgment case, the validity of 
the then
-

§
 
3345(a), as amended by the Federal Vacancies Reform Act of 1998. 
Applying that precedent solely to that extent, wit
hout reliance on any 
presumption of regularity of the official acts of public officers, he joins 


the validity of t
he challenged Board 
M
ember recess appointments, 
Member Flynn finds no jurisdictional basis for the Board to decide that 
issue, and the Respondent cites none. Again, in so concluding, Member 
Flynn does not rely on any presumption of regularity. 
 
   
Member H
ayes finds no jurisdictional basis for the Board to decide 

Board 
M
ember recess appointments.  He does not rely on a presum
p-
tion of regularity of the official acts of public officers in
 
either instance, 

Lutheran Home at Moorestown
, 
supra
.   
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
162
 
The Respondent admits its refusal to bargain,
3
 
but co
n-
tests the validity of the Union

s certification.  The R
e-
spondent

s challenge is based
 
on its contention, also 
raised in the underlying representation proceeding, that 
the Regional Director abused his discretion in ordering a 
mail
-
ballot election rather than conducting a manual
-
ballot election.  In a related argument, the Respondent 
contends that a hearing is needed to develop a record to 
explain why 52
 
percent
 
of the unit employees purporte
d-
ly 

were disenfranchised,

 
including, among other 
things, a review of the mail ballots that were returned for 
improper addresses, examination of 
witnesses as to why 
they failed to vote, and a determination of whether ad
e-
quate notice of the election and mail
-
ballot procedures 
were received by voters.  The Respondent, however, 
failed to file timely objections to the conduct of the ele
c-
tion, as requir
ed by Section 102.69 of the Board

s Rules, 
and is therefore precluded from raising the issue of di
s-
enfranchised voters in this proceeding.
4
  
Superior Prote
c-
tion Inc
., 341 NLRB 267 (2004), reconsideration denied 
341 NLRB 614 (2004), enfd. 401 F.3d 282 (5th 
Cir. 
2005), cert. denied 546 U.S. 874 (2005).
 
All representation issues raised by the Respondent 
were or could have been litigated in the prior represent
a-
tion proceeding.  The Respondent does not offer to a
d-
duce at a hearing any newly discovered and previo
usly 
unavailable evidence, nor does it allege any special ci
r-
cumstances that would require the Board to reexamine 
the decision made in the representation proceeding.  We 
therefore find that the Respondent has not raised any 
representation issue that is pro
perly litigable in this u
n-
fair labor practice proceeding.
5
  
See 
Pittsburgh Plate 
Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941). 
 
Accordingly, we grant the Motion for Summary Jud
g-
ment.
6
 
                                        
 
3
 

8 and 9.  These paragraphs state, respectively, the legal concl
usions that 
the Respondent has been failing and refusing to bargain collectively 
and in good faith with the exclusive collective
-
bargaining represent
a-
tive of its employees in violation of Sec. 8(a)(5) and (1) of the Act, and 
that the unfair labor practices
 
of the Respondent affect commerce wit
h-

n-
swer admits its refusal to bargain and that it is an employer engaged in 

these alleg
ations do not raise any material issues of fact to be litigated 
in this proceeding. 
 
4
 

 
5
 
Members Griffin, Flynn
,
 
and Block did not participate in the unde
r-
lying representation proceeding.  They ag
ree, however, that the R
e-
spondent has not raised any new matters or special circumstances wa
r-
ranting a hearing in this proceeding or reconsideration of the decision 
in the representation proceeding, and that summary judgment is ther
e-
fore appropriate.
 
6
 
The
 


,
 
and the Acting 
On the entire record, the Board makes the following
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
At all material times, the Respondent, a Maryland not
-
for
-
profit corporation with its principal headquarters in 
Elkridge, Maryland, and places of business located in 
Baltimore and Howard Counties, Maryland, has been 
engaged in providing in
-
pat
ient residential services for 
adult individuals and children, adult day care services, 
and supported employment programs for individuals with 
developmental disabilities and disorders.
 
During the 12
-
month period preceding the issuance of 
the complaint, a re
presentative period, the Respondent, in 
conducting its business operations described above, d
e-
rived gross revenues in excess of $250,000, and pu
r-
chased and received at its Maryland facilities products, 
goods
,
 
and materials valued in excess of $5000 directl
y 
from points located outside the State of Maryland.
 
We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 
(7) of the Act, and that the Union, Service Employees 
International Union, Local 500, is a la
bor organization 
within the meaning of Section 2(5) of the Act.
7
 
II
.
  
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A.  The Certification
 
Following the representation election held by mail ba
l-
lot from November 4 through 21, 2011, the Union was 
certified on December 1, 20
11, as the exclusive colle
c-
tive
-
bargaining representative of the employees in the 
following appropriate unit:
 
 
All full
-
time, regular part
-
time and on
-
call/relief e
m-
ployees who provide direct care, direct care awake
-
overnight, and direct care
-
week
-
end, job
 
coach, and 
maintenance associates employed by the Employer at 
its facilities in Maryland, but excluding office clerical 
employees, coordinators, managerial employees, pr
o-
fessional employees, guards, and supervisors as defined 
in the National Labor Relatio
ns Act, as amended.
 
 
                                        
                         
 


quest to dismiss the 
complaint also is denied.  
 
7
 

r-
ganization. The Respondent, however, effectively stipulated in the 
underlying representation proceeding that the Union is a labor organ
i-
z
a
tion
 
within the meaning of the Act.  Accordingly, we find that the 

respect to this allegation.  See 
All American Services & Supplies
, 340 
NLRB 239 fn. 2 (2003). 
 
 CENTER FOR SOCIAL CH
ANGE
,
 
INC
.
 
 
163
 
The Union continues to be the exclusive collective
-
bargaining representative of the unit employees under Se
c-
tion 9(a) of the Act.
 
B. 
Refusal to Bargain
 
By letter dated December 16, 2011, the Union reques
t-
ed that the Respondent bargain collectively with the U
n-
ion about the terms and conditions of employment of the 
unit.  By letter dated January 5, 2012, the Respondent 
refused to recognize and bargain with the Union as the 
exclusive collective
-
bargaining rep
resentative of the 
unit.
8
  
We find that this failure and refusal constitutes an 
unlawful failure and refusal to recognize and bargain 
with the Union in violation of Section 8(a)(5) and (1) of 
the Act.
 
C
ONCLUSION OF 
L
AW
 
By failing and refusing since January
 
5, 2012, to re
c-
ognize and bargain with the Union as the exclusive co
l-
lective
-
bargaining representative of employees in the 
appropriate unit, the Respondent has engaged in unfair 
labor practices affecting commerce within the meaning 
of Section 8(a)(5) and 
(1) and Section 2(6) and (7) of the 
Act.
 
R
EMEDY
 
Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Union and, if an 
understanding is reached, to embody the
 
understanding 
in a signed agreement.
 
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 
by law, we shall construe the initial period of the certif
i-
cation as beginning the date the Respondent b
egins to 
bargain in good faith with the Union.  
Mar
-
Jac Poultry 
Co
., 136 NLRB 785 (1962); 
Lamar Hotel
, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 
denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 
149 NLRB 1419, 1421 (1964), enf
d. 350 F.2d 57 (10th 
Cir. 1965).
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, Center for Social Change, Inc., Elkridge, 
                                        
 
8
 
This letter was signed by
 
Joseph Matthew, as president and CEO of 
the Respondent.  The complaint alleges that Matthew has been a supe
r-
visor of the Respondent within the meaning of Sec. 2(11) of the Act 
and an agent of the Respondent within the meaning of Sec. 2(13) of the 
Act.  Al


or raise material issues of fact warranting a hearing because the R
e-
spondent admits in its answer that it has refused to bargain
 
with the 
Union.   
 
Baltimore County, and Howard County, Maryland, its 
officers, agents, successors, and assigns, shall
 
1. Cease and
 
desist from
 
(a) Failing and refusing to recognize and bargain with 
Service Employees International Union, Local 500 as the 
exclusive collective
-
bargaining representative of the e
m-
ployees in the bargaining unit.
 
(b) In any like or related manner interferin
g with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) On request, bargain with the Union as the exclus
ive 
collective
-
bargaining 
representative of the employees in 
the following appropriate unit on terms and conditions of 
employment and, if an understanding is reached, embody 
the understanding in a signed agreement:
 
 
All full
-
time, regular part
-
time and on
-
call/relief e
m-
ployees who provide direct care, direct care awake
-
overnight, and direct care
-
week
-
end, job coach, and 
maintenance associates employed by the Employer at 
its facilities in Maryland, but excluding office clerical 
employees, coordinators, manag
erial employees, pr
o-
fessional employees, guards, and supervisors as defined 
in the National Labor Relations Act, as amended.
 
 
(b) Within 14 days after service by the Region, post at 
its facilities in Elkridge, Baltimore County, and Howard 
County, Mary
land, copies of the attached notice marked 

Appendix.

9
  
Copies of the notice, on forms provided by 
the Regional Director for Region 5, after being signed by 
the Respondent

s authorized representative, shall be 
posted by the Respondent and maintained for 6
0 conse
c-
utive days in conspicuous places, including all places 
where notices to employees are customarily posted.  In 
addition to physical posting of paper notices, notices 
shall be distributed electronically, such as by email, pos
t-
ing on an intranet or an
 
internet site, and/or other ele
c-
tronic means, if the Respondent customarily commun
i-
cates with its employees by such means.
10
  
Reasonable 
steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other 
                                        
 
9
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment of the United States Court 
of Appeals Enforcing an Order of the 

 
10
 
For the reasons stated in his dissenting opinion in 
J. Picini Floo
r-
ing,
 
356 NLRB 
11
 
(2010), Member Hayes would not require electronic 
distribution of the notice. Member Flynn did not p
articipate in 
J. Picini 
Flooring
 
but recognizes it as extant precedent, which he applies for 
institutional reasons.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
164
 
mat
erial.  In the event that, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed its facilit
ies
 
involved in these proceedings, the 
Respondent shall duplicate and mail, at its own expense, 
a copy of the notice to all cu
rrent employees and former 
employees employed by the Respondent at any time 
since January 5, 2012.
 
(c) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-
sponsible official on a form provided by the Reg
ion a
t-
testing to the steps that the Respondent has taken to 
comply.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated 
Federal labor law and has ordered us to post and obey 
this notice.
 
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
fail and refuse to recognize and bargain 
with Service Employees International Union, Local 500 
as the exclusive collective
-
bargaining representative of 
the employees in the bargaining
 
unit.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of 
the rights 
listed above
.
 
W
E WILL
, on request, bargain with the Union and put 
in writing and sign any agreement reached on terms and 
conditions of em
ployment for our employees in the fo
l-
lowing bargaining unit:
 
 
All full
-
time, regular part
-
time and on
-
call/relief e
m-
ployees who provide direct care, direct care awake
-
overnight, and direct care
-
week
-
end, job coach, and 
maintenance associates employed by us
 
at our facilities 
in Maryland, but excluding office clerical employees, 
coordinators, managerial employees, professional e
m-
ployees, guards, and supervisors as defined in the N
a-
tional Labor Relations Act, as amended.
 
 
C
ENTER 
F
OR 
S
OCIAL 
C
HANGE
,
 
I
NC
.
 
 
 
